Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 4th, 2020 has been entered.

Amendments
This action is in response to amendments filed September 4th, 2020.  As per applicant’s request, Claims 1, 19, 20, 29, and 35 have been amended.  Claim 13 has been cancelled.    Claims 1, 2, 4, 8, 11, 17, 19, 20, 24, 27, 29, 33, 35, 36, and 41-46 are pending in the application.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 29:  replace the final , with a .  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claim 1 is considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claim, including at least: 

In Claims 1, 19, and 35:
… on a condition that at least one rule of the set of rules is violated by an audio clip, setting the weight of that audio clip to zero, unless there are insufficient audio clips in the candidate set to generate an audio clip for a given timeslot.

Specifically, while generating playlists using rules and setting the weight of a media clip that violates a rule to zero is known (see Abram, US PG Pub 2011/0131496, [0223]) and while selecting sufficient clips to fill a desired length of time is known (see Fuzzy-Casey, US PG Pub 20200228596) the solution to the problem of not having sufficient tracks by not setting weights of rule-violating tracks (that would otherwise be set to zero) to zero was not uncovered in the prior art.
The closest prior art of record to the claimed concept of using rules to select a playlist is Rodger, US PG Pub 2014/0280181.  The closest prior art of record to the claimed concept or using user-dependent and user-independent weights is Celma, “Music Recommendation and Discovery.”  The closest prior art of record to the claimed concept of setting the weights of tracks that violate a rule to zero is Abram.
When taken in context the claims as a whole were not uncovered in the prior art, i.e. the dependent claims are allowed as they depend upon an allowable independent claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/BRIAN M SMITH/Primary Examiner, Art Unit 2122